Title: From George Washington to James Wilkinson, 5 October 1780
From: Washington, George
To: Wilkinson, James


                  
                     
                     Sir
                     Head Quarters Orange Town 5th October 1780.
                  
                  From the want of opportunities of having more frequent personal
                     communications with you, I am in a great measure at a loss to know what are our
                     real prospects of Cloathing for the ensuing Winter. Mr Moylan, your Assistant
                     with the Army, is only able to furnish me with returns of what few Articles are
                     in his immediate possession and in the Magazine at Newburgh, but he is intirely
                     ignorant of what the Continental agents in the different States may have in
                     their hands, or whether the States themselves have made any provision for their
                     respective Lines. The Season is already so far advanced, that no time is to be
                     lost in collecting together what is provided, and informing the States of the
                     true situations of matters that they may yet endeavour to procure something for
                     their troops if it shall be necessary—On these foregoing accounts I shall expect
                     to see you with the Army immediately after the receipt of this letter. I am
                     &c.
                  
               